DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/165,977, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above application to which Applicant claims priority is not found to support the limitations of claims 1, 3, 4-9, 10-13, 14 directed to an afocal lens arrangement.  As .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With regards to claim 20, the term “about” in claim 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 20 is therefore indefinite as it is unclear as to what range is associated with “about 1 kiloHertz (kHz)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 8-10, 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (“Nonlinear optical endoscopy based on a double-clad photonic crystal fiber and a MEMS mirror”, February 2006), as cited by Applicant, in view of Matsuya (US Pub No. 5,225,676).
With regards to claim 1, Fu et al. disclose a method for analyzing a biological tissue of a subject, comprising:
a) providing at least one light source (i.e. “laser beam generated from a Ti:Sapphire laser”) in optical communication with said biological tissue (i.e. “sample”, “Rat tail tendon”) (pg. 1029, Section 2, referring to the generating a laser beam from a Ti:Sapphire laser; pgs. 1031-1032, Sections 5-6, referring to endoscopic imaging using a MEMS mirror, wherein a pulsed excitation beam is delivered into rate tail tendon Figures 1, 4) ;
b)  using said at least one light source to deliver light pulses to said biological tissue to cause one or more signals (i.e. SHG signals) intrinsic to a property of said biological tissue (i.e. rat tail tendon) to be generated, wherein during delivery of said light pulses to said biological tissue a focal plane of said light pulses is shifted in said biological tissue (i.e. series of SHG line profiles are acquired at different imaging depths, which requires a shifting of the focal plane of said light pulses in the depth direction) (pg. 1029, Section 2, referring the generated laser beam having a repetition rate of 80MHz and a pulsewidth of approximately 80 fs; pg. 1030, Section 3, referring to 
c)  collecting at least a subset of said one or more signals intrinsic to said property of said biological tissue (Abstract; pg. 1031, Sections 4-5, referring to obtaining SHG line profiles from rat tail tendon with a depth spacing of 10 um; Figures 1, 3-4).
However, though Fu et al. do disclose that during delivery of said light pulses to said biological tissue, a focal plane of said light pulses is shifted in said biological tissue (pg. 1031, Figure 4, referring to acquiring a series of SHG line profiles at different depths in the sample (i.e. optical sectioning ability), and thus the focal plane of said light pulses is shifted in the depth/thickness direction in said biological tissue), they do not specifically disclose that the focal plane is shifted by an optical unit comprising an afocal lens arrangement.  
Matsuya discloses a microscope capable of switching its depth-of-focus mode between a first and second mode, wherein the microscope includes a first condenser lens (1), a second condenser lens (2) and an objective lens (3) (Abstract; column 6, lines 4-43; Figures 1-2, note that the lenses form an afocal lens arrangement).  As can be seen in Figures 1-2, the afocal lens arrangement (1,2,3) shifts a focal plane of the microscope (i.e. see Figure 2, wherein the focal plane can be at either S1 or changed to S2).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the focal plane of Fu et al. be shifted by an optical unit comprising an afocal lens arrangement, as taught by Matsuya, as Fu requires shifting the focal plane 
With regards to claim 2, Fu et al. disclose that their method further comprises using a scanning mirror to provide line scanning of said light pulses (Abstract; pg. 1028, last paragraph, referring to the miniaturized nonlinear optical microscope including a MEMS mirror (i.e. “MEMS scanning mirror” which can obtain line profiles;  pg. 1029, Section 2, pg. 1031, Section 5, referring to acquiring a series of SHG line profiles using a MEMS mirror with an optical scanning angle of approximately 6 degrees; Figures 2, 4).
With regards to claim 3, as discussed above, the above combined references meet the limitations of claim 2.  However, they do not specifically disclose that said afocal lens arrangement is disposed between said at least one light source and said scanning mirror.  Matsuya discloses that their microscope for providing depth-of-focus between different values (Abstract) comprises an afocal lens arrangement (i.e. 1, 2) being disposed being at least one energy source (6) and a mechanism for scanning the beam (3) (column 6, lines 44-66, referring to the scan coils (4) deflecting the electron probe to scan the specimen plane; Figures 1-2).  At the time of the invention, it would have been obvious to have the afocal lens arrangement of the above combined references be disposed between said at least one light source and said scanning mirror 
With regards to claim 4, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that said afocal lens arrangement is disposed between said at least one light source and an optical probe that focuses said light pulses.  Matsuya discloses that their microscope for providing depth-of-focus between different values (Abstract) comprises an afocal lens arrangement (1, 2) that is disposed between an energy source (6) and an optical probe (3) that focuses said light pulses (Abstract; column 7, lines 10-12, referring to the objective (i.e. optical probe) providing the focus on the sample plane; Figures 1-2).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the afocal lens arrangement of the above combined references be disposed between said at least one light source and an optical probe (i.e. GRIN lens of Fu) that focuses said light pulses, as taught by Matsuya, in order to provide a selective change of depth-of-focus between different values without having to change the tissue position (Abstract).
With regards to claim 6, Fu et al. disclose that said optical probe comprises an objective (i.e. GRIN lens, which is the lens that focuses the light waves and thus serves as an “objective”) , and wherein said objective focuses said light pulses at said biological sample (pg. 1029, last paragraph, referring to the GRIN lens being used to focus the scanned laser beam onto a sample; Figure 1).

With regards to claim 9, Fu et al. disclose that said objective is not translated for focusing said light pulses (pg. 1029, last paragraph-1030, top paragraph; Figure 1, note that the GRIN lens does not change in position within the probe for the focusing of said light pulses).	With regards to claim 10, Matsuya discloses that the afocal lens arrangement (1, 2) maintains constant power of said light pulses generated from said at least one light source to maintain a maximum resolution of said light pulses (Abstract; Figures 1-2, note that Matsuya does not disclose that the afocal lens arrangement provides a change in power/intensity of the energy source, and therefore the power of said energy source beam is maintained (i.e. not changed) by the afocal lens arrangement, thus inherently providing the maximum resolution of the beam).
With regards to claim 14, Matsuya discloses that said afocal lens arrangement provides convergence or divergence to said light pulses, thereby shifting said focal plane in said biological sample (see Figures 1-2, note that the afocal lens arrangement (1, 2, 3) provides convergence/divergence of the beam from the energy source (6), resulting in a shift of said focal plane from S1 to S2, etc.).
With regards to claim 15, Fu et al. disclose that their method further comprises using said at least subset of said one or more signals to generate an image of said 
With regards to claim 16, Fu et al. disclose that said one or more signals comprise second-harmonic generation signals (SHG) or autofluorescence signals (pg. 1028, first paragraph; pg. 1031, Sections 4, 5, referring to obtaining SHG signals).
With regards to claim 17, Fu et al. disclose that their method further comprises using said SHG or autofluorescence signals to generate an image of said biological tissue (pg. 1028, first paragraph; pg. 1031, Sections 4, 5, referring to obtaining SHG signals which are used to generate tissue/endoscopic iimages).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Matsuya, as applied to claim 4 above, and further in view of Ben-Yakar et al. (US Pub No. 2010/0286674).
With regards to claim 5, as discussed above, the above combined references meet the limitations of claim 4.  However, they do not specifically disclose maintaining a resolution of said one or more signals during focal plane changes by providing light pulses that overfill a back aperture of said optical probe.
Ben-Yakar e tal. disclose a two-photon microscopy femtolaser microsurgery system which includes a two-axis MEMS scanning mirror, a miniature relay lens system and a GRIN objective lens (Abstract; paragraphs [0112]-[0113]).  The relay lenses allow the use of small and fast MEMS scanning mirror for high frame rates, while still overfilling the objective lens aperture for improved resolution (paragraph [0113]).
by providing light pulses that overfill a back aperture…” sets forth that providing light pulses in such a manner directly results in maintenance of the resolution as claimed)], as taught by Ben-Yakar et al., in order to provide improved resolution (paragraph [0113]).

Claim 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Matsuya as applied to claim 6 above, and further in view of Liang (US Pub No. 2004/0051957).
With regards to claim 7, as discussed above, the above combined references meet the limitations of claim 6.  However, they do not specifically disclose that said objective is telecentric.
Liang discloses a miniature microscope that is telecentric (Abstract; paragraph [0067], [0054]; Figure 4).  Further, the telecentric optical arrangement, which includes an objective (20), provides for the magnification to be maintained, regardless of focus adjustment and further said objective is not translated for focusing said light pulses (paragraph [0038]-[0042], [0046], note that the focus distance can be changed by moving the detector array (24), wherein the lens assembly, which includes the objective, does not move; Figure 4).
.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Matsuya, as applied to claim 1 above, and further in view of Wakimoto et al. (US Patent No. 5,414,561).
With regards to claim 11, as discussed above, the above combined references meet the limitations of claim 1.  Further, Matsuya discloses that said afocal lens arrangement comprises shifting said focal plane in said biological tissue by varying the focal length of one of the lenses (1, 2) (column 10, lines 48-52, referring to the focal length of one of the condenser lenses (1,2) may be varied to adjust the focus).  
However, they do not specifically disclose that the afocal lens arrangement comprises a mobile lens. 
Wakimoto et al. disclose a telecentric imaging optical system having a first, second and third lens system, the second lens system being disposed between the first and third lens system, and wherein the focal length of the second lens system is varied concurrently with slide movement of the second lens system (Abstract; column 5, lines 46-65).

With regards to claim 12, Matsuya discloses that said afocal lens arrangement further comprises a fixed lens that maintains a substantially constant beam waist of said light pulses leaving said afocal lens arrangement (see Figures 1-2, referring to the beam waist of said light pulses leaving lens (1) being substantially constant after leaving lens (2)).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Matsuya and Wakimoto et al. as applied to claim 12 above, and further in view of Koch (“MEMS-based scanning device facilitates microendoscopy”), as cited by Applicant.
With regards to claim 13, as discussed above, the above combined references meet the limitations of claim 12.  Further, Fu et al. disclose that a scanning mirror provides line scanning of said light pulses (pg. 1029, last paragraph; pg. 1031, Section 5, Figures 1 and 4).
However, the above combined references do not specifically disclose that the scanning mirror is disposed in a focal plane of said fixed lens.  
Koch discloses a MEMS-based scanning device that achieves adjustable, fast-axis acquisition rates up to 3.52 kHz, wherein a two-photon microscope comprises a light beam that passes through two lenses before reflecting off the scanner (i.e. rd paragraphs; pg. 1, 6th paragraph, note that the scanning mirror is therefore disposed in a focal plane of a lens system (i.e. “two lenses” which include a lens not set forth as mobile (i.e. fixed lens)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the scanning mirror be disposed in a focal plane of said fixed lens, as taught by Koch, in order to provide an alternative known arrangement of optical components that effectively provides adjustable fast-axis acquisition rates (pg. 1, first and 6th paragraph).

Claims 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Koch.
With regards to claim 18, Fu et al. disclose a method for analyzing a biological tissue of a subject, comprising:
a) providing at least one light source (i.e. “laser beam generated from a Ti:Sapphire laser”) in optical communication with said biological tissue (i.e. “sample”, “Rat tail tendon”) (pg. 1029, Section 2, referring to the generating a laser beam from a Ti:Sapphire laser; pgs. 1031-1032, Sections 5-6, referring to endoscopic imaging using a MEMS mirror, wherein a pulsed excitation beam is delivered into rate tail tendon Figures 1, 4) ;
b)  using said at least one light source to deliver light pulses to said biological tissue to cause one or more signals (i.e. SHG signals) intrinsic to a property of said biological tissue (i.e. rat tail tendon) to be generated (pg. 1029, Section 2, referring the generated laser beam having a repetition rate of 80MHz and a pulsewidth of 
c)  collecting at least a subset of said one or more signals intrinsic to said property of said biological tissue (Abstract; pg. 1031, Sections 4-5, referring to obtaining SHG line profiles from rat tail tendon with a depth spacing of 10 um; Figures 1, 3-4).
However, they do not specifically disclose that said light pulses are delivered to said biological tissue at a line resolution rate sufficient to reduce motion artifacts.
Koch discloses a MEMS-based scanning device that achieves adjustable, fast-axis acquisition rates up to 3.52 kHz which is important for imaging fast biological processes such as blood flow and neuronal activity (pg. 1, first and 3rd paragraph; further note that “up to 3.52 kHz” defines a 0-3.52 kHz acquisition rate range, wherein, as recognized by Applicant (see Applicant’s PG-Pub 2020/0100659, paragraph [0066], referring to obtaining an image on lines-scan speeds of about 2kHz, which is in the range 0-3.52kHz), such a range covers a line resolution rate sufficient to reduce motion artifacts).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have said light pulses of Fu et al. be delivered to said biological tissue at a line resolution rate sufficient to reduce motion artifacts, as taught by Koch, in order to image fast biological processes such as blood flow and neuronal activity (pg. 1, first and 3rd paragraphs).  

With regards to claim 20, Fu et al. disclose that said line resolution rate is at least about 1 kiloHertz (kHz) (pg. 1, first and 3rd paragraph; note that “up to 3.52 kHz” defines a 0-3.52 kHz acquisition rate range, where said range includes 1 kHz).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of U.S. Patent No. 8,897,858. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 18 of the instant application is generic to all that is recited in claims 1 and 7 of the Patent.  That is, claims 1 and 7 of the Patent falls entirely within the scope of instant claims 1 and 18, or in other words, instant claims 1 and 18 are anticipated by claims 1 and 7 of the Patent.  Specifically, because claims 1 and 7 of the patent claims a method comprising providing at least one light source (i.e. “light delivering optical probe…”), using said at least one light source to deliver light pulses to .  
Claims 11-12 of the instant application are anticipated by claim 8 of the Patent.  

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,068,899 in view of Matsuya. 
With regards to claim 1, the claim 1 of the Patent discloses most of the limitations of claim 1 of the instant application (a method comprising providing at least one light source (i.e. “optical probe…”), using said at least one light source to deliver light pulses to said biological tissue to cause one or more signals intrinsic to a property of said biological tissue to be generated (“send light pulses...cause, in response to the light pulses, signals to be generated from…), wherein said light pulses are delivered to said biological tissue at a line resolution rate sufficient to reduce motion artifacts (“send light pulses…at a sufficiently fast line-resolution rate to mitigate motion artifacts” and 
Claim 16 of the instant application is anticipated by claim 2 of the Patent.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,068,899. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the instant application is generic to all that is recited in claim 1 of the Patent.  That is, claim 1 of the Patent falls entirely within the scope of instant claim 18, or in other words, instant claim 18 are anticipated by claim 1 of the Patent.  Specifically, because claim 1 .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fox et al. (US Pub No. 2009/0097108) disclose a microscope comprising telescope lenses and scanning mirrors, wherein a numerical aperture of the objective lens is maintained over the entire scan by overfilling the objective entry pupil, wherein the overfilled condition is maintained even at maximum scan angle (Abstract; paragraphs [0058]-[0059]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793